El Juez PresideNte Señor Del Toro
emitió la-opinión del tribunal.
Se solicita la desestimación de la apelación interpuesta en este caso por no ser apelable la resolución recurrida y por haberse dejado de perfeccionar en tiempo el recurso.
Después de presentada la moción de desestimación pero antes de celebrarse su vista, la parte apelante pidió a la corte que le permitiera radicar la transcripción de los autos a los efectos de perfeccionar su recurso, acompañando dicha transcripción.
No creemos que sea necesario estudiar y resolver la cues-tión de abandono ni por consiguiente la de si debe o no per-*216mitirse la radicación de la transcripción de los autos fuera de tiempo, porque la apelación debe desestimarse por no estar autorizada por la ley.
Se trata de un procedimiento sobre ejecución de hipoteca por la vía sumarísima iniciado en la Corte de Distrito de Gruayama el 25 de noviembre de 1936, en el que se presentó una moción para que se dejara sin efecto la orden de venta de los bienes hipotecados, moción que fué primeramente de-clarada con lugar y luego, en reconsideración, sin lugar, habiendo apelado los deudores contra la última resolución, o sea de aquélla loor virtud de la cual se negó la suspensión del procedimiento, y esta corte ha resuelto en el caso del Banco de Puerto Rico v. Del Moral, 48 D.P.R. 2, que “De acuerdo con el artículo 175 del Reglamento Hipoteca-rio, sólo cabe apelar contra el auto que decreta la suspensión del procedimiento sumario hipotecario. Denegada la sus-pensión, no existe apelación contra la negativa.”

Debe declararse con lugar la moción del apelado y en su consecuencia desestimarse el recurso.

El Juez Asociado Señor Córdova Dávila, no intervino.